O’QUINN, Justice.
This is an appeal from a judgment of the district court of Jefferson county, Fifty-eighth judicial district, granting an injunction restraining appellants E. L. Kail, trustee, and the Holland-Texas Hypotheek Bank of Amsterdam, Holland, having a permit to do business in Texas, from selling certain real estate situated in Jefferson county, Tex., by virtue of a deed of trust, executed by appel-lee. The injunction was granted under the Texas Moratorium statute, Act Forty-Third Legislature, Second Called Session, chapter *111810, page 42 (Vernon’s Ann. Civ. St. art. 2218b note).
In the case of Travelers’ Insurance Co. v. Schuyler B. Marshall. 76 S.W.(2d) 1007, opinion not yet published [in State report], the Supreme Court, speaking through Chief Justice Cureton, held this act unconstitutional and void.
The judgment is reversed, and the injunction dissolved.